Citation Nr: 0411715	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition 
secondary to a right femur impairment.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for right femur 
impairment, currently rated 60 percent disabling.

4.  Entitlement to an increased rating for left humerus 
impairment, currently rated 30 percent disabling.

5.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) was on active duty from 
March 1964 to July 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 2002, April 2003, and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The veteran asserts that he has developed a back condition as 
a result of his service-connected right femur impairment.  
The RO denied that claim in April 2003.  At the time of that 
decision, the record did not show evidence of a back 
disorder.  The RO then issued a statement of the case (SOC) 
in July 2003.  Shortly after the issuance of the SOC, 
additional pertinent VA medical evidence was received 
indicating that the claimant had lumbar degenerative joint 
disease.  Notably, a supplemental statement of the case 
(SSOC) was not issued after receipt of this pertinent 
evidence.  Thus, the claim must be returned to the RO for 
consideration of same.  Further, given the claimant's 
assertions as to the root cause of the back disorder (an 
altered gait resulting from the right femur impairment), and 
given the nature of that impairment and the symptoms 
associated therewith, it is necessary that a VA examination 
be scheduled in order to determine the etiology of the back 
disorder.      

In a May 2002 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.  At that time, the 
evidence included records of treatment at the Morgantown, 
West Virginia Veteran's Center, which indicated that he was 
diagnosed with PTSD.  The evidence also included a May 2002 
VA examination report, which found that a diagnosis of PTSD 
was not warranted.  After the appeal was perfected in 2002, 
the veteran submitted additional VA medical records, dated in 
February and March 2003, which indicate that he was diagnosed 
with PTSD.  The RO then conducted another VA examination in 
May 2003, which again determined that a diagnosis of PTSD was 
not warranted.  A SSOC was issued in June 2003.  Subsequent 
to the issuance of the June 2003 SSOC, additional pertinent 
VA medical records were submitted, indicating that he was 
diagnosed with PTSD. The RO did not document their 
consideration of these records in a subsequent SSOC.  This 
must be accomplished on remand.

Furthermore, the May 2003 VA compensation examiner, in 
addressing prior VA medical records which determined that a 
diagnosis of PTSD was warranted, discounted prior 
psychological test results because the exact test results 
were not known.  The examiner stated that although the 
veteran scored above the suggested cut-off on the Mississippi 
Scale for Combat-Related PTSD, the specific score was not 
indicated in the prior VA medical reports and that it was 
difficult to ascertain the degree to which the claimant may 
have been over-reporting his symptomatology.  If the VA 
examiner had doubts about the significance of prior test 
results, it was incumbent upon him/her or the RO to obtain 
the complete results of the test for consideration.  Given 
the differences of opinion as to the diagnosis and etiology 
of the claimant's psychiatric disorder, the Board finds that 
all prior test results must be obtained.  Further, an 
additional VA examination and complete psychological testing 
should be accomplished to determine the correct diagnosis of 
the claimant's psychiatric disorder and to determine the 
etiology of such disorder.

With regard to the claims for entitlement to increased 
ratings, the Board also finds that further development is 
necessary.  The record shows that the veteran received 
gunshot wounds to the right thigh and left shoulder during 
active duty service.  He sustained an open comminuted 
fracture of the proximal left humerus and a fracture of the 
mid shaft of the right femur.  He also sustained a right 
intertrochanteric femur fracture.  There was no arterial 
involvement, and no nerve involvement in the right femur.  
The left humerus injury did cause nerve damage.  See  DA Form 
8-275-2 (Clinical Record Cover Sheet), dated in July 1966, 
indicates that the claimant had left axillary nerve 
neuropathy.  

A review of the evidence also indicates that the veteran has 
fairly large scars associated with the gunshot wounds.  In 
addition, current medical records indicate that he has 
shortening of the right lower extremity.  The extent of such 
shortening has not been determined on recent examinations.  
Under 38 C.F.R. 4.71a, Diagnostic Code 5275 (2003), a veteran 
may receive additional disability rating for shortening of 
the lower extremity.  In addition, separate ratings for 
orthopedic/muscle disability and neurological manifestations 
may be awarded.  

The Board finds that the RO should schedule the veteran for 
additional VA examinations to evaluate his increased rating 
claims.  Specifically, the RO should determine if there are 
current neurological findings with regard to the left 
humerus, and if so, whether such disability should be rated 
separately from any orthopedic/muscle disability.  The Board 
also points out that the RO appears to have treated the left 
humerus as the major arm; however, the evidence of record 
indicates that it is in fact the minor arm.  (See, e.g., the 
July 1968 VA examination report.)  The RO should take this 
matter into consideration when rating the left humerus.  In 
addition, the RO should determine the extent of the scars 
associated with the gunshot wounds, and specifically address 
whether separate ratings are warranted for the scars or 
whether the scars are already accounted for in the ratings 
assigned for the gunshot wound residuals.  Esteban v. Brown, 
6 Vet. App. 259 (1994).

Accordingly, this case is REMANDED for the following 
development:       

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate the 
claim.  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003).

2.  The RO should take the appropriate 
steps to obtain and associate with the 
claims file all pertinent medical records 
(VA and private) not already associated 
with the claims file.  This should 
include the results of psychological 
testing referenced in the May 2003 VA 
examination report.  If the veteran 
identifies any additional pertinent 
records or if the RO becomes aware of the 
existence of additional pertinent 
records, those are to be obtained.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) briefly explain 
the efforts it has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond. 

3.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the veteran 
for VA orthopedic, scars, psychiatric, 
and neurological examinations.  The 
claims file must be provided to the 
examiners for review.  The examiners are 
advised that all necessary special 
testing must be accomplished.

a.  The veteran should undergo an 
orthopedic examination to determine 
the etiology of his back disorder.  
The examiner is to obtain a detailed 
history of any pertinent complaints, 
conduct the appropriate examination, 
and state the diagnosis and etiology 
of any back disorder.  The examiner 
must opine whether it is at least as 
likely as not that any diagnosed 
back disorder is caused or 
aggravated by the right femur 
impairment.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.

The orthopedist must also examine 
the veteran to determine the current 
severity of his left humeral and 
right femur impairments.  The 
examiner, in accordance with the 
latest AMIE worksheets for 
evaluating orthopedic disorders and 
gunshot wound residuals, is to 
provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of the left humerus and right 
femur impairments.  The examiner is 
to measure any lower extremity 
shortening in inches and 
centimeters.  The examiner must 
offer an opinion as to how each 
disorder affects the appellant's 
ability to work.   The examiner must 
provide a clear explanation for each 
finding and opinion expressed.

b.  The veteran should be scheduled 
for a VA scars examination to 
determine the nature and extent of 
the scars associated with the left 
humerus and right femur impairment.  
The examiner, in accordance with the 
latest AMIE worksheet for scars, is 
to provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of the scars.  The nature and 
extent of any functional impairment 
of any disabled joint must be 
addressed.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.

c.  The veteran should be scheduled 
for a VA psychiatric examination to 
determine if he has PTSD.  The 
examiner is to obtain a detailed 
history of any pertinent complaints, 
conduct an appropriate examination, 
and state the diagnosis and etiology 
of any psychiatric disorder.  If 
PTSD is diagnosed the examiner must 
specifically state whether it is at 
least as likely as not that the 
disorder is the result of stressors 
incurred in-service, to include 
multiple gunshot wounds.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed.

d.  The veteran should be scheduled 
for a VA neurological examination to 
determine the nature and extent of 
any left humeral neurological 
deficit.  The examiner, in 
accordance with the latest AMIE 
worksheet for evaluating 
neurological disorders, is to 
provide a detailed review of the 
veteran's history, current 
complaints, and a discussion of the 
nature and extent of any 
neurological findings relating to 
the service connected left humerus 
injury.  The examiner must provide a 
clear explanation for each finding 
and opinion expressed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, to include 
additional VA examination with regard to 
the issue of entitlement to total 
disability rating due to individual 
unemployability, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and prepare a 
rating decision.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



